Exhibit 10.1
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This Amended and Restated Employment Agreement (this “Agreement”) is made as of
July 9, 2014 (the “Effective Date”) by and between DARA BioSciences, Inc., a
Delaware corporation (the “Company”), and David L. Tousley (the “Executive”).
 
RECITALS


A.           The Company and the Executive previously entered into that certain
Employment Agreement, dated March 1, 2013, and that Employment Agreement is in
full force and effect as of the Effective Date.  The Company wishes to retain
the employment of the Executive and the Executive wishes to remain employed by
the Company, on the terms and conditions set forth in this Amended and Restated
Employment Agreement.
 
B.           The Company is engaged, among other things, in drug development and
sales/marketing, and Executive will have access to confidential information
concerning the Company’s business, intellectual property, customers and
employees.
 
C.           The Company wishes to protect itself from unauthorized use of this
information and to protect its investment in its intellectual property,
confidential information, employees, and customer relationships.
 
For the consideration described in the foregoing recitals and the mutual
covenants herein, and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the undersigned parties intending
mutually to be bound hereby agree as set forth herein.
 
I.  
Employment

 
The Company hereby employs the Executive as its Executive Vice President and
Chief Financial Officer, and the Executive accepts such employment, subject to
and in accordance with the terms and conditions described herein.
 
II.  
Term

 
The Executive’s employment with the Company commenced on March 1, 2013 (“the
Effective Date”), and unless terminated pursuant to Section VI hereof, shall
extend until January 17, 2015 (the “Initial Term”).
 
III.  
Title and Duties

 
The Executive shall have the title of Executive Vice President and Chief
Financial Officer of the Company.  The Executive shall provide financial
leadership for the Company and shall perform such other duties and
responsibilities for the Company as may be assigned to him from time to time by
the Board of Directors or the Chief Executive Officer, consistent with such
title and the nature of the Company’s Business.  The Executive shall devote his
full business time and attention to the performance of such duties and
responsibilities; however the Executive may serve on one public company Board of
Directors and one private or nonprofit company Board of Directors, subject to
the policies of the Company and provided that such service does not pose any
conflict of interest in the Board of Director’s sole judgment or interfere with
Executive’s duties hereunder.  The Executive shall report to the Company’s Chief
Executive Officer or such other officer as may be directed by the Chief
Executive Officer or the Board of Directors.
 
IV.  
Compensation

 
a). Base Salary.  The Company shall pay the Executive a salary at the annual
rate of Two Hundred Forty Thousand Dollars ($240,000) payable monthly, less such
deductions as shall be required to be made by applicable laws and regulations.
 
b). Bonus.  The Executive shall be eligible for an annual bonus of up to fifty
percent (50%) of his base salary.  Any bonus will be awarded in the sole
discretion of the Board of Directors or the Compensation Committee of the Board
of Directors.  The amount of such bonus shall depend on the achievement by the
Executive and/or the Company of objectives to be established by the Board or the
Compensation Committee in consultation with the Executive, along with other
factors the Board or the Compensation Committee deems relevant.  Any bonus for a
given fiscal year shall be payable in one lump sum upon approval by the Board or
the Compensation Committee following completion of the audit for such fiscal
year.  Executive must be employed by the Company on the date the bonus is to be
paid in order to be eligible to receive a bonus.
 
c). Long Term Incentive.  The Executive shall be eligible for equity
participation in the form of options or restricted stock grants as decided by
the Board of Directors or the Compensation Committee.
 
 
1

--------------------------------------------------------------------------------

 
V.  
Employee Benefits

 
a). The Executive shall be entitled to participate in such benefit programs as
may be offered by the Company to its employees and to such perquisites as the
Board of Directors or the Compensation Committee and the Executive may from time
to time agree. The Company retains the right to amend, modify, or terminate its
benefit plans, policies, programs and perquisites at any time.
 
b). The Executive shall be entitled to twenty (20) vacation days a year, subject
to the Company’s policies and procedures governing vacation accrual and
usage.  The Company also expects to be closed every year the week between
Christmas and New Years, with such time constituting additional vacation time.
 
c). The Executive shall be covered by the Company’s D&O insurance policy and
indemnification provisions as provided by the Company’s bylaws.
 
d). In the event of a conflict between this Agreement and the terms and
conditions of any applicable benefits plan(s), the terms and conditions of the
benefits plan documents shall control as to benefits.
 
VI.  
Termination of Employment

 
a). The Executive’s employment under this Agreement may be terminated prior to
the end of the Initial Term as provided in this Section VI.
 
b). Death.  The Executive’s employment ends automatically effective upon the
Executive’s death.
 
c). Disability.  The Executive’s employment may be terminated by the Company
effective upon written notice to the Executive in the event of the Executive’s
Disability.  As used herein, “Disability” means the inability of the Executive,
due to the condition of his physical, mental or emotional health, effectively to
perform the essential functions of his job with or without reasonable
accommodation for a continuous period of more than sixty (60) days or for sixty
(60) days in any period of three hundred sixty-five (365) consecutive days.  The
Executive agrees, in the event of any dispute hereunder as to whether a
Disability exists, and if requested by the Company, to submit to a physical
examination in North Carolina by a licensed physician selected by mutual
agreement between the Company and the Executive, the cost of such examination to
be paid by the Company.  The written medical opinion of such physician shall be
conclusive and binding upon each of the parties hereto as to whether a
Disability exists and the date when such Disability arose.  If the Executive
refuses to submit to appropriate examinations by such physician at the request
of the Company, the determination of the Executive’s Disability by the Company
in good faith will be conclusive as to whether such Disability exists.  This
Agreement shall be interpreted and applied so as to comply with the provisions
of the Americans with Disabilities Act (to the extent that it is applicable) and
any other applicable laws regarding disability.
 
d). For Cause.  The Executive’s employment may be terminated by the Company
effective upon written notice to the Executive for Cause.  As used herein,
“Cause” shall be defined as follows:
 
1.           Executive’s conviction of, or plea of guilty or nolo contendere to,
any felony or other crime involving moral turpitude, dishonesty or theft;
 
2.           Executive’s performance of any act or his failure to act which, if
he were prosecuted and convicted, would constitute a felony in the jurisdiction
involved or a crime involving moral turpitude, dishonesty or theft in the
jurisdiction involved would have occurred,
 
3.           The commission of any fraud, embezzlement or misappropriation by
the Executive in connection with the Executive’s duties or committed in the
course of Executive’s employment;
 
4.           Executive’s conviction of a misdemeanor the circumstances of which
involve fraud, dishonesty or moral turpitude and which is substantially related
to the circumstances of Executive’s job with the Company;
 
5.           Any gross negligence or willful misconduct of the Executive with
regard to the Company or any of its subsidiaries resulting in a material
economic loss to the Company or material damage to the Company’s reputation or
business relationships;
 
6.           Executive’s willful failure or refusal to perform his duties
required by this Agreement or assigned by the Company or the Board, provided
that Executive shall have first received written notice from the Company stating
with specificity the nature of such failure and refusal and affording Executive
an opportunity, as soon as practicable, to correct the acts or omissions
complained of;
 
7.           Any willful and material violation by the Executive of any
statutory or common law duty of loyalty to the Company or any of its
subsidiaries resulting in a material economic loss; or
 
 
2

--------------------------------------------------------------------------------

 
8.           Executive’s material breach or violation of this Agreement or any
material Company policy, code, rule, regulation or guideline provided to
Executive in writing , provided that Executive shall have first received written
notice from the Company stating with specificity the nature of such breach or
violation and affording Executive an opportunity, as soon as practicable, to
correct the acts or omissions complained of.
 
e). Without Cause.  The Executive’s employment may be terminated by the Company
effective upon written notice to the Executive at any time for any reason other
than for Cause or the Executive’s Disability.
 
f). With Good Reason.  The Executive may terminate his employment effective upon
thirty (30) days written notice to the Company with Good Reason, provided the
Company does not cure such “Good Reason” circumstance within such thirty (30)
day period.  As used herein, “Good Reason” shall be defined as the occurrence of
any one of the following without the Executive’s express written consent:
 
1.           A material breach by the Company of the terms of this Agreement,
which breach is not cured within thirty (30) days after notice thereof from
Executive;


2.           An assignment to Executive of any duties materially inconsistent
with Executive’s position (including status, office, title, and reporting
requirements) authority, duties or responsibilities as contemplated by Section
III hereof which results in material diminution in such position, authority,
duties or responsibilities, specifically excluding for this purpose any isolated
and insubstantial action not taken in bad faith which is remedied by the Company
after receipt of notice thereof given by Executive.


 
3.
The  Company’s refusal, upon the written request of the Executive at least sixty
(60) but not more than ninety (90) days prior to the expiration of the Initial
Term, to renew this Agreement effective upon expiration of the Initial Term
(provided that this Agreement has not been otherwise terminated prior to the
expiration of the Initial Term).

 
 
4.
The Company’s re-location of the Executive’s place of work to a distance of more
than 50 miles by usual highways from the Executive’s agreed place of work at the
Effective Date of this Agreement (for the avoidance of doubt, the Company’s
headquarters in Raleigh, North Carolina), without mutual agreement of the
Executive and the Company.

 
 
g). Payments Upon Termination of Employment.
 
1. Payments upon Involuntary Termination not in connection with a Change in
Control.  Subject to Section XIV, and subject further to the Executive’s
compliance with Section VI(g)(6), upon the Executive’s Involuntary Termination
(as defined below) at any time other than during the Covered Period (as defined
below):
 
(A) The Company shall pay the Executive a lump-sum cash payment equal to one
(1.0) times the amount of the Executive’s then-current base salary on the 60th
day following the Executive’s Involuntary Termination.  In addition, subject to
Section XIII, and subject further to Executive’s compliance with Section
VI(g)(6), if a Change in Control is consummated within nine (9) months after the
effective date of Executive’s Involuntary Termination, then the Company shall
pay the Executive an additional payment equal to the amount of the payment
Executive would have received pursuant to Section VI(g)(2)(A) if Executive had
been terminated immediately upon consummation of such Change in Control less the
amount Executive previously received pursuant to the first sentence of this
Section VI(g)(1)(A), on the 60th day following the date of consummation of such
Change in Control.
 
(B) If the Executive elects COBRA coverage for health insurance in a timely
manner, the Company shall pay the monthly premium payments for such timely
elected coverage (consistent with what was in place at the date of termination)
when each premium is due until the earlier of:  (i) (12) twelve months from the
date of termination; (ii) the date the Executive obtains new employment which
offers health insurance that is reasonably comparable to that offered by the
Company; or (iii) the date COBRA continuation coverage would otherwise terminate
in accordance with the provisions of COBRA (the “COBRA Period”).  Thereafter,
health insurance coverage shall be continued only to the extent required by
COBRA and only to the extent the Executive timely pays the premium payments
himself.  Notwithstanding the foregoing, if such COBRA coverage ceases to be
exempt from the application of Section 409A or the Company is otherwise unable
to cover the Executive under a group health insurance plan under applicable law
(including under Public Health Service Act section 2716), the Company shall make
a taxable cash payment to the Executive each month over the remaining COBRA
Period, and each payment shall be in an amount equal to the monthly premium
payment that the Company would otherwise pay for such coverage.
 
(C)           Notwithstanding Section IV(b), if the effective date of
Executive’s Involuntary Termination is after the end of any fiscal year but
prior to the payment of any executive target bonus for such fiscal year, the
Executive shall be eligible for a bonus for such fiscal year to the extent, and
only to the extent, such bonus is approved by the Compensation Committee or the
Board of Directors, in its sole and absolute discretion
 
2. Payments upon Involuntary Termination in connection with a Change in
Control.  Subject to Section XIV, and subject further to the Executive’s
compliance with Section VI(g)(6), upon the Executive’s Involuntary Termination
during the Covered Period:
 
 
3

--------------------------------------------------------------------------------

 
(A) The Company shall pay the Executive a lump sum cash payment equal to the
greater of (i) one (1) times the amount of the Executive’s then-current annual
base salary, or (ii) the aggregate amount of base salary (at the then-current
amount) payments that would otherwise be payable over the remaining balance of
the Initial Term, on the 60th day following the Executive’s Involuntary
Termination.
 
(B) The Company shall provide the COBRA benefit described in Section
VI(g)(1)(B).
 
(C)           Notwithstanding Section IV(b), if the effective date of
Executive’s Involuntary Termination is after the end of any fiscal year but
prior to the payment of any executive target bonus for such fiscal year, the
Executive shall be eligible for a bonus for such fiscal year to the extent, and
only to the extent, such bonus is approved by the Compensation Committee or the
Board of Directors, in its sole and absolute discretion.
 
3. Termination of Employment Other than an Involuntary Termination.  Upon any
termination of the Executive’s employment with the Company that does not
constitute an Involuntary Termination, the Executive, or his estate, as the case
may be, will be entitled to receive only the compensation and benefits earned
through the effective date of termination.
 
4. Change in Control Defined.  A “Change in Control” shall occur when:
 
(A) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 50% or more of either (i) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (ii) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section, the following acquisitions shall not
constitute a Change of Control: (w) any acquisition directly from the Company,
(x) any acquisition by the Company, (y) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company, or (z) any
acquisition pursuant to a transaction that complies with Sections
VI(g)(4)(C)(i), (ii), and (iii);
 
(B) Individuals who, as of the date hereof, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual was a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors;
 
(C) There is consummation of a reorganization, merger, statutory share exchange
or consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (i) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (iii) at
least a majority of the members of the board of directors (or, for a
non-corporate entity, equivalent governing body) of the entity resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board of Directors
providing for such Business Combination; or
 
(D) The stockholders of the Company approve a complete liquidation or
dissolution of the Company.
 
Notwithstanding the foregoing, if it is determined that a payment hereunder is
subject to the requirements of Section 409A, the Company will not be deemed to
have undergone a Change of Control unless the Company is deemed to have
undergone a “change in control event” pursuant to the definition of such term in
Section 409A.
 
5. Other Definitions.
 
(A) “Covered Period” means the twelve (12) month period beginning upon the
consummation of a Change in Control.
 
(B) “Involuntary Termination” means a termination of the Executive’s employment
by the Company without Cause (under Section VI(e)) or by the Executive with Good
Reason (under Section VI(f)) that constitutes a “separation from service” from
the Company within the meaning of Section 409A.
 
 
4

--------------------------------------------------------------------------------

 
6. Release.  Notwithstanding any other provisions of this Agreement to the
contrary, the Executive’s right to receive the payments and benefits set forth
in Sections VI(g)(1) or (2) is subject to and conditioned upon the Executive’s
(A) execution of a release in form and substance satisfactory to the Company,
which contains a full release of all claims against the Company and certain
other provisions, including but not limited to a reaffirmation of the covenants
in Sections VII, VIII, and IX, within 21 days (or, to the extent required by
applicable law, 45 days) after the Employee’s termination of employment and
(B)  non-revocation of such waiver of claims within 7 days after its execution.
 
h).           Except as expressly provided above in Section VI(g) or as
otherwise required by law, the Company will have no obligations to the Executive
in the event of the termination of his employment for any reason.


VII.  
Confidentiality

 
a). The Executive acknowledges that as a result of his employment with the
Company he will receive access to Confidential Information of the
Company.  “Confidential Information” includes, but is not limited to, trade
secrets, intellectual property, confidential or proprietary information, and all
other knowledge, information, documents or materials, owned, licensed, developed
or possessed by the Company which pertains, in any manner, to the Company’s
Business, operations, financial information, business methods, pricing
strategies and techniques, existing and future business or strategic plans,
research and development projects, inventions, discoveries, ideas, clients,
agreements, employees, and sales and marketing information and activities, and
shall include, without limitation, software, documentation, memoranda, ideas,
designs, inventions, processes, sales, client lists, business leads, notes,
concepts, ideas and designs, and all other documentation, manuals, letters,
pamphlets, drafts, memoranda, notes and other documents, writings or tangible
things of any kind, whether in tangible or intangible form.
 
b). The Executive agrees that he will maintain the confidentiality of the
Confidential Information at all times during and after the Executive’s
employment with the Company and will not, at any time, directly or indirectly,
use any Confidential Information for his own benefit or for the benefit of any
other person, reveal or disclose any Confidential Information to any person
other than authorized representatives of the Company, except in the performance
of the Executive’s duties in the furtherance of the business of the Company or
with the prior written consent of an authorized officer of the Company.  The
covenants in this Section VII will not apply to information that (1) is or
becomes available to the general public through no breach of this Agreement by
the Executive or (2) the Executive is required to disclose by applicable law or
court order; provided, however, that the Executive will notify the Company in
writing of such required disclosure as much in advance as practicable in the
circumstances and cooperate with the Company to limit the scope of such
disclosure.
 
c). Upon request during employment, and immediately upon the termination of
Executive’s employment with the Company for any reason, Executive will
immediately turn over and return to the Company all Confidential Information in
any form (including all copies and reproductions thereof) and all other property
whatsoever of the Company in or under his possession or control.
 
VIII.  
Non-Competition and Non-Solicitation

 
a). As used in this Agreement, the following terms have the meanings given to
such terms below:
 
1. “Business” means the business(es) in which the Company was engaged at the
time of the termination of the Executive’s employment with the Company for any
reason, including but not limited to the development and sale of oncology
support and therapeutic compounds that directly compete in the same market
segment(s) as those of the Company.
 
2. “Customer” means any person or entity who is a customer or client of the
Company at the time of the termination of the Executive’s employment with the
Company for any reason or with whom the Executive had dealings or from whom the
Executive received Confidential Information, or provided Confidential
Information to, in the course of his employment with the Company.
 
3. “Company Employee” means any person who is or was an employee of the Company
at the time of, or during the six (6) month period prior to, the termination of
the Executive’s employment with the Company for any reason.
 
4. “Products and Services” means the products and/or services offered by the
Company at the time of the termination of the Executive’s employment with the
Company for any reason.
 
5. “Restricted Period” means the period commencing on the date of termination of
the Executive’s employment with the Company for any reason and ending on the
eighteen (18)-month anniversary of such date (provided, however, that if
Executive’s employment is terminated by the Company without Cause or by
Executive with Good Reason, the Restricted Period for purposes of subsections
(c)(1) – (4) below shall be reduced to a period ending on the twelve (12) month
anniversary of such date); provided, however, the Restricted Period shall be
tolled and shall not run during any time Executive is in violation of Section
VIII of this Agreement to the extent the existence of such violation is mutually
agreed by the parties or, in the absence of such mutual agreement, determined by
court of competent jurisdiction or other third party, such as an arbitrator, as
mutually agreed by the parties, it being the intent of the parties that the
Restricted Period shall be extended for any period of time in which Executive is
in violation of Section VIII of this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
6. “Territory” means:  (i) the State of North Carolina, (ii) any other State in
which the Company does business at the time of the termination of the
Executive’s employment with the Company for any reason; (iii) the United States
of America; and (iv) any other country in which the Company does business at the
time of the termination of the Executive’s employment with the Company for any
reason.
 
b). During his employment, the Executive shall not participate in or otherwise
be directly or indirectly involved or engaged in any business activity, other
than that of the Company, unless specifically approved by the Board of
Directors.  In addition, during his employment, the Executive shall not engage
in any activity that is competitive with the Business of the Company.
 
c). Executive further agrees that, except as otherwise approved in writing by
the Company, during the Restricted Period, he will not, directly or indirectly:
 
1. engage in the Business in the Territory or market, sell or provide Products
and Services in the Territory;
 
2. hold a position based in or with responsibility for all or part of the
Territory, with any person engaging in the Business, whether as employee,
consultant, or otherwise, in which Executive (i) will have duties, or will
perform or be expected to perform services for such person, that is or are the
same as or substantially similar to the position held by Executive or those
duties or services actually performed by Executive for the Company at the time
of the termination of Executive’s employment with the Company, or (ii) in which
Executive will use or disclose or is reasonably expected to use or disclose any
Confidential Information of the Company for the purpose of providing, or
attempting to provide, such person with a competitive advantage with respect to
the Business;
 
3. solicit any Customer for purposes of marketing, selling or providing Products
and Services to such Customer;
 
4. accept as a customer any Customer for purposes of marketing, selling or
providing Products and Services to such Customer;
 
5. induce, encourage, or attempt to induce or encourage any Customer to curtail
or cancel their business with Company; or
 
6. induce, encourage, or attempt to induce or encourage any Company Employee to
terminate his employment with the Company.
 
provided, however, that the foregoing will not restrict the ability of the
Executive to purchase or otherwise acquire up to one percent (1%) of any class
of securities of any enterprise (but without otherwise participating in the
activities of such enterprise) if such securities have been registered under
Section 12(b) or 12(g) of the Securities Exchange Act of 1934.


For clarity, nothing in this section is intended to prevent the Executive from
utilizing the services of pharmaceutical distribution channel companies in
future endeavors, including, but not limited to Cardinal Health, Americsource
Bergen Corporation, McKesson Corporation and other wholesalers who routinely
provide distribution services to pharmaceutical companies.  Additionally,
nothing in this section is intended to prevent the Executive from utilizing
other group purchasing organizations and other customers in future endeavors who
also provide the necessary elements of a complete pharmaceutical distribution
channel.


d). The Company and the Executive acknowledge that the services to be provided
by the Executive to the Company will be unique and substantial.  Executive
agrees that the restrictions contained in this Section VIII are (i) reasonable,
fair, and equitable in scope, terms, and duration, (ii) necessary to protect the
legitimate business interests, trade secrets, and goodwill of the Company, and
(iii) are a material inducement to the Company to enter into this
Agreement.  The Executive further understands and agrees that any breach or
threatened breach of the restrictions contained in this Agreement would cause
the Company substantial and irreparable harm for which there may be no adequate
remedy at law.  Therefore, the Executive agrees that the Company shall have the
right to seek to enforce its rights by an action for injunctive relief in any
court of competent jurisdiction without the posting of any bond to enjoin the
breach of any of the covenants of the Executive contained in this
Agreement.  Nothing contained in this Section shall reduce, invalidate or waive
any other rights or remedies which the Company may have at law or in equity.
 
 
6

--------------------------------------------------------------------------------

 
IX.  
Work Product

 
The Executive acknowledges and agrees that all work that the Executive performs
for, or on behalf of, the Company and its clients, and all work product that the
Executive produces in connection with his services for the Company (“Work
Product”), shall be the property of the Company, and all copyrightable Work
Product prepared by the Executive within the scope of the Executive’s employment
with the Company are “works made for hire” under the U.S. Copyright Act and
shall be exclusively owned by the Company.  The Executive hereby assigns,
transfers and conveys to the Company, without additional consideration, all of
his other rights, title and interest in and to all Work Product made or
conceived, in whole or in part, by the Executive within the scope of the
Executive’s employment by the Company, or that relates directly to, or involves
the use of, Confidential Information.  The Company’s ownership, including its
copyright ownership, shall continue in full force and effect in perpetuity and
shall not be impaired or impacted by the termination or expiration of this
Agreement for any reason. The Executive will, without additional compensation,
execute all assignments, oaths, declarations and other documents requested by
the Company to effect and further evidence the foregoing assignment, transfer
and conveyance, and agrees to provide all reasonable assistance to the Company
(at the Company’s expense) to provide all information, documentation and
assistance to the Company in perfecting, enforcing, defending or protecting any
or all of the Company’s rights in all Work Product.  The Company is hereby
irrevocably appointed the Executive’s attorney-in-fact (which agency shall be
deemed coupled with an interest) with full right, power and authority to
execute, verify, acknowledge and deliver the same in the Executive’s name and on
the Executive’s behalf.
 
X.  
Time and Place of Employment; Travel

 
The Executive’s regular workplace will be the Company’s offices in Raleigh,
NC.  The Executive’s duties will involve travel, and upon request, Executive
shall work at such place or places other than the Company’s offices in Raleigh,
NC, as may be reasonably specified by the Company.  The Company shall pay or
reimburse reasonable travel, lodging, meal and related incidental costs of the
Executive when the Executive is requested to travel or work at any location
outside of the Company’s offices in Raleigh, NC, consistent with the Company’s
travel policies in effect from time to time.  Any amounts paid to the Executive
under this Section X shall be paid in accordance with Section XIV(a)(4).
 
XI.  
Expenses

 
Subject to such policies as may from time to time be established by the Company,
the Company shall pay or reimburse the Executive for all reasonable expenses
actually incurred or paid by the Executive in the performance of the services
under this Agreement upon presentation of expense statements or vouchers or such
other supporting information as the Company may require.  Any amounts paid to
the Executive under this Section XI shall be paid in accordance with Section
XIV(a)(4).  The Company shall also reimburse the Executive for the reasonable
costs incurred by him in maintaining his CPA license, memberships and
certification, including costs (up to $2,000 per year, inclusive of travel
costs) of annual continuing professional education.
 
XII.  
Other Provisions

 
a). Notice. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally, sent by
facsimile transmission or overnight courier, or sent by certified, registered or
express mail, postage prepaid, and shall be deemed given when delivered if sent
personally, or sent by facsimile transmission or overnight courier, or, if
mailed, four days after the date of mailing, as follows:
 
If to the Company, to:
DARA BioSciences, Inc.
8601 Six Forks Road
Suite 160
Raleigh, NC  27615


Attention:  Chairman


If to the Executive to:
David L. Tousley
913 Keith Road
Wake Forest, NC 27587


 
7

--------------------------------------------------------------------------------

 
Any party may by notice given in accordance with this Section to the other party
designate another address for receipt of notices hereunder.
 
b). Entire Agreement. This Agreement amends and restates in its entirety the
Employment Agreement between the parties dated as of March 1, 2013.  This
Agreement contains the entire agreement between the parties and supersedes all
prior agreements, written or oral, with respect thereto.  The parties agree that
any and all prior agreements concerning the matters set forth in this Agreement
are hereby canceled and void.
 
c). Severability.  Each provision of this Agreement is severable from every
other provision of this Agreement.  If any section, subsection, sentence,
provision or clause of this Agreement is held to be illegal, void, unenforceable
or ineffective it shall be modified or limited only to the extent necessary to
bring it in compliance with applicable law, and the remaining portions shall
remain in full force and effect.
 
d). Law Governing Agreement. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without giving effect to
any choice or conflict of law principles of any jurisdiction.
 
e). Jurisdiction; Venue.  The parties agree that any litigation arising out of
or related to this Agreement or Executive’s employment by the Company shall be
brought exclusively in any state or federal court in Wake County, North
Carolina.  Each party (i) consents to the personal jurisdiction of said courts,
(ii) waives any venue or inconvenient forum defense to any proceeding maintained
in such courts and (iii) agrees not to bring any proceeding arising out of or
relating to this Agreement or Executive’s employment by the Company in any other
court.
 
f). Waivers and Amendments. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by the parties or, in the case of a
waiver, by the party waiving compliance. Notwithstanding anything to the
contrary contained herein, the Executive agrees that any change in the services,
duties, salary or compensation shall not affect the validity or scope of this
Agreement. No delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege hereunder, nor any single
or partial exercise of any right power or privilege hereunder, preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege hereunder.
 
g). Assignment. This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive. Company may, without the
Executive’s consent, assign its rights, together with its obligations, under
this Agreement in connection with any sale, transfer or other disposition of all
or a substantial portion its assets or business, whether by merger,
consolidation or otherwise.
 
h). Headings. The headings in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.
 
XIII.  
Section 409A and Section 280G

 
a). Section 409A.
 
1. Compliance with Section 409A.  To the extent applicable, this Agreement shall
be interpreted in accordance with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and Department of Treasury regulations and other
interpretative guidance issued thereunder (collectively, “Section 409A”).
Notwithstanding any provision of this Agreement to the contrary, if the Company
determines in good faith that any compensation or benefits payable under this
Agreement may not be either exempt from or compliant with Section 409A, the
Company shall adopt such amendments to this Agreement or adopt other policies or
procedures (including amendments, policies and procedures with retroactive
effect), or take any other commercially-reasonable actions necessary or
appropriate to (a) preserve the intended tax treatment of the compensation and
benefits payable hereunder, preserve the economic benefits of such compensation
and benefits, and/or avoid less favorable accounting or tax consequences for the
Company and/or (b) exempt the compensation and benefits payable hereunder from
Section 409A or comply with the requirements of Section 409A and thereby avoid
the application of penalty taxes thereunder; provided, however, this Section XIV
does not, and shall not be construed so as to, create any obligation on the part
of the Company to adopt any such amendments, policies or procedures or to take
any other such actions or to indemnify the Executive for any failure to do so.
 
2. Six-Month Delay.  Notwithstanding any provision of this Agreement to the
contrary, in the event any payment or benefit hereunder is determined to
constitute nonqualified deferred compensation subject to Section 409A, then to
the extent necessary to comply with Section 409A, such payment or benefit shall
not be made, provided or commenced until six months after the Executive’s
termination of employment. Lump sum payments will be made, without interest, as
soon as administratively practicable following the six-month delay. Any
installments otherwise due during the six-month delay will be paid in a lump
sum, without interest, as soon as administratively practicable following the
six-month delay, and the remaining installments will be paid in accordance with
the original schedule.
 
3. Separate Payments.  For purposes of Section 409A, the right to a series of
installment payments shall be treated as a right to a series of separate
payments. Each separate payment in the series of separate payments shall be
analyzed separately for purposes of determining whether such payment is subject
to, or exempt from compliance with, the requirements of Section 409A.
 
 
8

--------------------------------------------------------------------------------

 
4. Reimbursements.  Notwithstanding anything contained herein to the contrary,
to the extent required in order to avoid accelerated taxation and/or additional
taxes under Section 409A, amounts reimbursable to the Executive under this
Agreement shall be paid to the Executive on or before the last day of the year
following the year in which the expense was incurred and the amount of expenses
eligible for reimbursement (and in-kind benefits provided to the Executive)
during any one year may not effect amounts reimbursable or provided in any
subsequent year.
 
b). Section 280G.
 
1. Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Company to the
Executive or for the Executive’s benefit (whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise) (the
“Payments”) would be subject to the excise tax imposed by Section 4999 (or any
successor provisions) of the Code, or any interest or penalty is incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, is hereinafter collectively referred to as the
“Excise Tax”), then the Payments shall be reduced (but not below zero) if and to
the extent that such reduction would result in the Executive retaining a larger
amount, on an after-tax basis (taking into account federal, state and local
income taxes and the imposition of the Excise Tax), than if the Executive
received all of the Payments. The Company shall reduce or eliminate the
Payments, by first reducing or eliminating the portion of the Payments which are
not payable in cash and then by reducing or eliminating cash payments, in each
case in reverse order beginning with payments or benefits which are to be paid
the farthest in time from the determination.
 
2. All determinations required to be made under this Section, including whether
and when an adjustment to any Payments is required and, if applicable, which
Payments are to be so adjusted, shall be made by an independent accounting firm
selected by the Company from among the four (4) largest accounting firms in the
United States or any nationally recognized financial planning and benefits
consulting company (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and to the Executive within fifteen
(15) business days of the receipt of notice from the Executive that there has
been a Payment, or such earlier time as is requested by the Company. In the
event that the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting the Change of Control, the Executive shall
appoint another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Company. If the Accounting Firm determines that no Excise
Tax is payable by the Executive, it shall furnish the Executive with a written
opinion that failure to report the Excise Tax on the Executive’s applicable
federal income tax return would not result in the imposition of a negligence or
similar penalty. Any determination by the Accounting Firm shall be binding upon
the Company and the Executive.
 
Remainder of page intentionally left blank; Signature page follows.
 
 
9

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above mentioned.
 
 
 

 
COMPANY:
                By:  /s/ Christopher G. Clement        
Christopher G. Clement
            Its: President and CEO            
EXECUTIVE:
   /s/ David L. Tousley        
David L. Tousley



10

--------------------------------------------------------------------------------